DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2018/0339437) modified by Iwase (US 2016/0332341 made of record on the IDS dated 6/14/2021).
Regarding claim 1,  Patterson meets the claimed, A method for roll-to-roll imprinting of components, (Patterson Figure 10 shows a roll-to-roll process) on a substrate material web, the substrate material web (Patterson [0111] describes a substrate 1030 on a roller 1032, Figure 10 shows substrate 1030 is a web-type material) having a first side with an imprinting surface, (Patterson [0110] describes a top side of the substrate that is imprinted) a second side opposite the first side, (Patterson [0110] describes a bottom side of the substrate 1032) and side edges; (Patterson does not explicitly describe side edges but the substrate is a 3D object and therefore inherently has side edges) the method comprising applying an imprint resist material layer of an imprint resist material on the substrate material web, (Patterson [0110] describes applying a resist to the substrate 1030 prior to contacting the substrate with a first template 1010 or roll mold which is drawn along rollers for imprinting) wherein the imprint resist material is applied on the first side of the substrate material layer web (Patterson [0110] describes the top of the substrate 1030 is coated with the resist) so that the imprint resist material layer extends on the second side of the substrate material web opposite the imprinting surface of the substrate material layer web with the applied imprint resist material layer (Patterson [0110] describes the bottom of the substrate 1030 is coated with the resist) imprinting the resist layer with a roll mold (Patterson [0110] describes imprinting and [0106]-[0107] describes the rollers 906a, 906b, 956a, 956b with templates 920/970 imprint the substrate.) 
Patterson teaches putting the resist on the top and bottom of the substrate but does not describe applying resist material to the edges and does not meet the claimed, so that the imprint resist material layer extends over the side edges of the substrate material layer web or that the imprint resist material is mechanically fixed by extending over the side edges of the substrate material web
Analogous in the field of roll imprinting, Iwase meets the claimed, so that the imprint resist material layer extends over side edges of the substrate material layer (Iwase [0043] describes a process in which a resist resin 22 is located both on imprinting surface 21a of a substrate 21 and also protrudes to the outer periphery of the substrate 21. Figure 2 shows the resin 22 protrudes from out of the imprinting surface 21a and outside of the mold 24 onto the outer periphery of the substrate, the outer periphery of the substrate includes the side edges of the substrate 21.) 


    PNG
    media_image1.png
    356
    576
    media_image1.png
    Greyscale

The courts have held that applying a known technique to improve a known method in a similar way would have been obvious to a person of ordinary skill in the art before filing, see MPEP §2143. 
Iwase [0043] describes the process of applying the resin so that the resin is protruding on the side of the substrate reduces adhesive force between the mold and the cured resist. By applying the side edge of Iwase to the top and bottom coated substrate of Patterson, the side edge would be able to improve the process of Patterson in the same way in that it would prevent adhesion between the template and the cured resist. 
 It would have been obvious to a person of ordinary skill in the art before the filing date to apply the method of coating the sides of the substrate as described in Iwase to the substrate described in Patterson which already has a top and bottom coating in order to reduce adhesive force between the UV curing resin and the mold, see Iwase [0043]. 
Although Patterson and Iwase do not individually meet the claimed, wherein during the imprinting the resist layer with a roll mold, the imprint resist material is cured so that the imprint resist material layer is mechanically fixed onto the substrate material web as a result of the cured imprint resist material being located on the first side of the substrate material web and extending over the side edges of the substrate material web and on the second side of the substrate material web, the combination of the resist material on the back of the substrate as described in Patterson and the resist material on the side of the substrate as described in Iwase meet this limitation. Patterson [0111] describe the resist material is cured both on the top and the back of the substrate to form the cured imprint material on the substrate. Iwase [0043]-[0044] describes curing resist material on the top and sides of the substrate material. When combined, Patterson and Iwase describe resist material on the top, sides, and bottom of the substrate. Each side of resist is individually adhered to the substrate which creates the “mechanically fixed” resist on the substrate material.  It would be obvious to a person of ordinary skill in the art to modify the resist material of Patterson to include resist on the side of the substrate as described in Iwase in order to reduce force between the mold and the resist, see Iwase [0043]. 
Regarding claim 2, modified Patterson meets the claimed, The method according to claim 1, wherein sections of the resist material layer extending over the side edges of the substrate material web (Iwase [0043] and [0045] teach the resin on the sides is cured prior to applying the mold using a roll) and on the second side of the substrate material web are cured no later than at the roll mold (Patterson [0111] teaches the resist is cured while the templates on the rolls “roll molds” are in contact with the substrate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the curing step of Patterson with curing the sides as described in Iwase so that the resin on the sides is cured prior to removing the mold such that the cured resin on the sides provides substantial force to counter the adhesive force between the mold and the resin on the imprinting surface during removal, see Iwase [0043].
Regarding claim 7, The method according to claim 1, wherein the components are microfluidic, micromechanical, and/or optical components (Patterson [0079] teaches that the method can be used to produce optical elements.)

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson as modified by Iwase as applied to claim 1 above, and further in view of Ahn ("High-Speed Roll-to-Roll Nanoimprint Lithography on Flexible Plastic Substrates", 2008, see NPL copy made of record 2/18/2022.)
Regarding claim 4, Patterson does not describe the resist material and does not meet the claimed, The method according to clam 1, wherein the imprint resist material is an elastic material.
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to clam 1, wherein the imprint resist material is an elastic material (Ahn page 2044 paragraph 3 describes roll-to-roll printing using poly(dimethylsiloxane), PDMS, an elastic material.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the roll-to-roll method of Patterson with the elastic PDMS of Ahn because the PDMS is easy to demold and a sufficient elasticity modulus is required for thinner or denser patterns, see Ahn page 2045 line 2-4 and page 2047 paragraph 2.
Regarding claim 5, Patterson does not describe the resist material and does not meet the claimed, The method according to claim 1, wherein the imprint resist material comprises polysiloxane. 
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the imprint resist material comprises polysiloxane (Ahn page 2044 paragraph 3 describes roll-to-roll printing using poly(dimethylsiloxane), PDMS, which is a type of polysiloxane.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the roll-to-roll method of Patterson with the elastic PDMS of Ahn because the PDMS has a low surface energy and is easy to demold, see Ahn page 2045 line 2-4.
Regarding claim 6, Patterson [0110] describes the substrate material as being flexible for use with the rollers but does not explicitly describe a plastic material and does not meet the claimed, The method according to claim 1, wherein the substrate material web is a plastic film material.
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the substrate material web is a plastic film material (Ahn page 2045 paragraph 2 describes roll-to-roll processes use plastic substrates and page 2046 paragraph 2 describes the resists are flexible webs or “films”.)
It would have been obvious to a person of ordinary skill in the art to combine the roll-to-roll imprinting on a flexible substrate as described in Patterson with the plastic film substrate described in Ahn for applications in photonics and organic electronics, see Ahn page 2044 lines 1-3.
Regarding claim 8, Patterson does not meet the claimed, The method according to claim 1, wherein the imprint resist material comprises polydimethyl siloxane (PDMS) and/or derivatives of polydimethyl siloxane. Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the resist material comprises polysiloxane
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the imprint resist material comprises polydimethyl siloxane (PDMS) and/or derivatives of polydimethyl siloxane. Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the resist material comprises polysiloxane (Ahn page 2044 paragraph 3 describes roll-to-roll printing using poly(dimethylsiloxane), PDMS.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the roll-to-roll method of Patterson with the elastic PDMS of Ahn because the PDMS has a low surface energy and is easy to demold, see Ahn page 2045 line 2-4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson modified by Iwase as applied to claim 1 above, and further in view of Forrest (US 2009/0001620).
Regarding claim 3, Patterson does not specifically describe the patterns on the template and does not meet the claimed, The method according to claim 1, wherein the roll mold comprises a negative sidewall surface. 
Analogous in the field of roll-to-roll imprinting, Forrest meets the claimed, The method according to claim 1, wherein the roll mold comprises a negative sidewall surface (Forrest [0024]-[0025] and [0048] describe a patterned roller “roll mold” with a negative pattern is used in imprinting.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the template of modified Patterson with the negative pattern of Forrest in order to create a positive pattern on a substrate surface, see Forrest [0025].
Response to Arguments
In response to the amendments filed 7/19/2022, the objection to claim1  is withdrawn. 
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that Patterson suggests that first and second resists applied to each side of the substrate could be different materials which would lead to imprecision due to mixing of the materials. Examiner notes that the cited embodiment is the embodiment described in Figure 10 and [0110]-[0113] does not require that the resists be two different materials and even so, the method of Patterson is clearly successful regardless of how many resists are used.
Applicant argues that “mechanically fixed” as required in claim 1 is different than merely adhering the resist material to the substrate web. Examiner agrees that “mechanically fixed” can be different than adhering, but it seems that the mechanical fixing results from the adhering, i.e., the resist is “mechanically fixed” to the substrate because it sticks to the substrate on three sides. If none of the resist was adhering to the substrate at all, there would be no mechanical fixation either. Therefore, Patterson when combined with Iwase teaches adhering on three sides and therefore also teaches “mechanically fixed”.
Applicant also argues that Iwase does not suggest that Patterson can be modified to include mechanical fixation because the adhesive sheet 28 prevents resin from extending to the opposite side of the substrate. Examiner disagrees. Iwase suggests to a skilled person that resist material can be applied to the sides of a substrate to control adhesive forces between the mold and the substrate. Patterson already describes a resist on the back of the substrate. Although it is not suggested by Iwase that a mechanical fixation results from resin on the back of the substrate, when the resin on the side is combined with the resin on the back as described in Patterson, the mechanical fixation results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./Examiner, Art Unit 1744             
                                                                                                                                                                                           /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744